  Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 1 of 17 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 ADAM FRANCHI, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 AYTU BIOSCIENCE, INC., JOSH                         )   CLASS ACTION
 DISBROW, STEVEN BOYD, GARY                          )
 CANTRELL, CARL DOCKERY, JOHN                        )
 DONOFRIO, JR., MICHAEL MACALUSO,                    )
 and KETAN MEHTA,                                    )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from defendants’ dissemination of a materially incomplete proxy

statement (the “Proxy Statement”) filed with the United States Securities and Exchange

Commission (“SEC”) on November 21, 2019.

       2.      As set forth in greater detail below, the Proxy Statement recommends that the

stockholders of Aytu BioScience, Inc. (“Aytu”) vote on four proposals (collectively, the

“Proposals”) to:

       1. Approve, in accordance with Nasdaq Marketplace Rule 5635(d), the
       convertibility of the Company’s Series F convertible preferred stock, par value
       $0.0001 per share, and (ii) the exercisability of the PIPE Warrants, in each case,
       issued in a private placement offering that closed October 16, 2019 (the “Nasdaq
       Rule 5635(d) Proposal”);
  Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 2 of 17 PageID #: 2



       2. Approve, in accordance with Nasdaq Marketplace Rules 5635(a)(2) and 5635(d),
       the convertibility of the Company’s Series G convertible preferred stock, par value
       $0.0001 per share issued to Cerecor, pursuant to that certain Asset Purchase
       Agreement, pursuant to which Company acquired from Cerecor the Products
       Business and assumed certain liabilities associated with the Products Business the
       (“Conversion Proposal”); []

       3. Approve an amendment to our Certificate of Incorporation, to increase the
       number of our authorized shares of common stock from 100,000,000 to
       200,000,000 shares of common stock (“Authorized Share Increase Proposal”);
       [and]

       4. A proposal to approve the adjournment of the special meeting, if necessary, to
       continue to solicit votes for the Nasdaq Rule 5635(d) Proposal, the Conversion
       Proposal and/or the Authorized Share Increase Proposal (the “Adjournment
       Proposal”).

       3.     If Aytu’s stockholders vote to approve the Nasdaq Rule 5635(d) Proposal, the

Company’s largest stockholder, Armistice Capital, LLC (“Armistice”), will own approximately

36.2% of the outstanding shares of Aytu’s common stock.           Moreover, if the Company’s

stockholders vote to approve the Conversion Proposal, Armistice will own, directly and indirectly

through its interest in Cerecor Inc. (“Cerecor”), approximately 46% of the outstanding shares of

Company common stock. As a result, Armistice would “be in a position to exercise significant

influence over any vote of the Company’s stockholders and may also have greater influence over

the Company in other matters.” Notably, Individual Defendant Steven Boyd (“Boyd”), a member

of Aytu’s Board of Directors (the “Board”), is the Chief Investment Officer and founder of

Armistice and a director of Cerecor.

       4.     As set forth below, the Proxy Statement omits material information, which renders

the Proxy Statement false and misleading. Accordingly, plaintiff alleges herein that defendants

violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “1934 Act”) in

connection with the Proxy Statement.




                                               2
  Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 3 of 17 PageID #: 3



                                 JURISDICTION AND VENUE

        5.     This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

        6.     This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.     Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

        8.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Aytu common stock.

        9.     Defendant Aytu is a Delaware corporation and maintains its principal executive

offices at 373 Inverness Parkway, Suite 206, Englewood, Colorado 80112. Aytu’s common stock

is traded on the NASDAQ Capital Market under the ticker symbol “AYTU.”

        10.    Defendant Josh Disbrow is Chief Executive Officer and Chairman of the Board of

Aytu.

        11.    Defendant Boyd is a director of Aytu. Boyd is also the Chief Investment Officer

and founder of Armistice and a director of Cerecor.

        12.    Defendant Gary Cantrell is a director of Aytu.

        13.    Defendant Carl Dockery is a director of Aytu.

        14.    Defendant John Donofrio Jr. is a director of Aytu.




                                                  3
  Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 4 of 17 PageID #: 4



        15.     Defendant Michael Macaluso is a director of Aytu.

        16.     Defendant Ketan Mehta is a director of Aytu.

        17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

                                CLASS ACTION ALLEGATIONS

        18.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Aytu (the “Class”). Excluded from the Class are defendants herein and any person,

firm, trust, corporation, or other entity related to or affiliated with any defendant.

        19.     This action is properly maintainable as a class action.

        20.     The Class is so numerous that joinder of all members is impracticable. As of

November 4, 2019, there are approximately 20,733,052 shares of Aytu common stock outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        21.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the 1934 Act and whether defendants will irreparably harm plaintiff

and the other members of the Class if defendants’ conduct complained of herein continues.

        22.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        23.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the




                                                   4
  Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 5 of 17 PageID #: 5



interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

       24.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of Aytu

       25.     Aytu is a commercial-stage specialty pharmaceutical company focused on

commercializing novel products that address significant patient needs.

       26.     The Company currently markets Natesto®, the only United States Food and Drug

Administration (“FDA”)-approved nasal formulation of testosterone for men with hypogonadism.

       27.     Aytu also has exclusive United States and Canadian rights to ZolpiMist™, an FDA-

approved, commercial-stage prescription sleep aid indicated for the short-term treatment of

insomnia characterized by difficulties with sleep initiation.

       28.     The Company recently acquired exclusive United States commercial rights to

Tuzistra® XR, the only FDA-approved twelve-hour codeine-based antitussive syrup. Tuzistra XR

is a prescription antitussive consisting of codeine polistirex and chlorpheniramine polistirex in an

extended-release oral suspension.

       29.     Additionally, Aytu is developing MiOXSYS®, a novel, rapid semen analysis

system with the potential to become a standard of care for the diagnosis and management of male

infertility caused by oxidative stress. MiOXSYS is commercialized outside of the United States

where it is a CE Marked, Health Canada cleared, Australian TGA approved, Mexican COFEPRAS

approved product. Aytu is planning United States-based clinical trials in pursuit of 510k de novo




                                                 5
    Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 6 of 17 PageID #: 6



medical device clearance by the FDA.

The Purchase Agreement

       30.    On October 11, 2019, the Individual Defendants caused Aytu to enter into securities

purchase agreements (the “Purchase Agreement”) with two institutional investors – Armistice 1

and Altium Capital (together, the “Investors”) – providing for the issuance and sale by the

Company (the “Offering”) of $10 million of (i) shares of the Company’s Series F Convertible

Preferred Stock (the “Series F Preferred Stock”), which are convertible into shares of common

stock (the “Conversion Shares”), and (ii) warrants (the “PIPE Warrants”), which are exercisable

for shares of common stock and have an exercise price equal to $1.25 (the “Warrant Shares”).

       31.    On October 14, 2019, Aytu issued a press release announcing the Purchase

Agreement, which provided as follows:

       Aytu BioScience, Inc. (NASDAQ:AYTU), a specialty pharmaceutical company
       focused on global commercialization of novel products addressing significant
       medical needs, is pleased to announce that it has entered into definitive agreements
       with two institutional investors for the purchase and sale in a private placement of
       $10 Million of Series F Convertible Preferred Stock and warrants to purchase
       common stock. Institutional investors Altium Capital and Armistice Capital jointly
       participated in the financing.

       Armistice Capital is a global, long/short, value-oriented and event-driven hedge
       fund focused primarily on the health care and consumer sectors with over $1 billion
       in assets. Armistice invests predominantly in equities and seeks to maximize the
       opportunity set of investment candidates allowing for the selection of unique,
       concentrated bets to generate uncorrelated investment returns. Steven Boyd, Chief
       Investment Officer, founded Armistice Capital in 2012. Mr. Boyd is a member of
       the Board of Directors of Aytu BioScience.

       Altium Capital is a private investment fund founded by CEO Jacob Gottlieb.
       Through deep, fundamental research, Altium’s team of doctors, scientists and
       investment professionals seeks to identify growth and development stage public
       companies with disruptive science and technology. Altium frequently partners with
       portfolio companies as they raise capital to fund the next stage of development.


1
 Individual Defendant Boyd, who is a member of the Aytu Board, is the Chief Investment Officer
and founder of Armistice.


                                                6
  Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 7 of 17 PageID #: 7




       Following the closing of this offering, the Company’s pro forma cash balance as of
       September 30, 2019 would have been approximately $17.3 million.

       The stock purchase agreement includes the purchase of shares of convertible
       preferred stock that will be sold at a purchase price of $1,000 per share and
       convertible into 1,000 shares of common stock at $1 per share, and accompanying
       warrants to purchase up to one share of common stock for each share of common
       stock convertible from the preferred stock, with an exercise price of $1.25 per share
       and exercisable following shareholder approval. The private placement is expected
       to result in total gross proceeds of $10 million. The warrants will have a term of
       exercise expiring five years from the effective date.

       Ladenburg Thalmann & Co. Inc., a subsidiary of Ladenburg Thalmann Financial
       Services Inc. (NYSE American:LTS), acted as the exclusive placement agent in
       connection with the offering.

       The preferred stock, the common stock convertible from the preferred stock, the
       accompanying warrants and the common stock issuable upon exercise of the
       warrants will not be registered under the Securities Act of 1933, as amended (the
       “Securities Act”) or any state securities laws and, unless so registered, may not be
       offered or sold in the United States except pursuant to an applicable exemption
       from the registration requirements of the Securities Act and applicable state
       securities laws. The securities will be offered only to institutional accredited
       investors in accordance with Section 4(a)(2) under the Securities Act and Rule
       506(b) promulgated thereunder.

       32.    On October 16, 2019, Aytu closed the Offering and received net proceeds of

approximately $9.2 million. The Company issued to each Investor 5,000 shares of Series F

Preferred Stock with a stated value of $1,000 per share of Series F Preferred Stock and PIPE

Warrants exercisable for 5,000,000 Warrant Shares.

       33.    However, each Warrant will be exercisable only if the Company obtains

stockholder approval of the Nasdaq Rule 5635(d) Proposal. Moreover, each share of Series F

Preferred Stock is non-convertible unless the Company receives stockholder approval of the

Nasdaq Rule 5635(d) Proposal.




                                                7
     Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 8 of 17 PageID #: 8



The Asset Purchase Agreement

         34.     On October 10, 2019, the Company entered into an asset purchase agreement (the

“Asset Purchase Agreement”) with Cerecor, 2 pursuant to which the Company agreed to purchase

certain assets and assume certain liabilities of Cerecor (the “Acquisition”). As consideration for

the Acquisition, the Company agreed to pay aggregate consideration of approximately $32 million

to Cerecor consisting of (i) cash consideration of $4.5 million; (ii) Series G Preferred Stock equal

to $12.5 million; and (iii) the Company’s assumption of obligations owed by Cerecor to Deerfield

CSF, LLC totaling approximately $16.575 million.

         35.     On October 14, 2019, Aytu issued a press release announcing the Asset Purchase

Agreement, which provided as follows:

         Aytu BioScience, Inc. (NASDAQ:AYTU), a specialty pharmaceutical company
         focused on commercializing novel products that address significant patient needs,
         announced the signing of an asset purchase agreement to acquire a portfolio of
         prescription products from Cerecor, Inc. (the “Commercial Portfolio”). The
         Commercial Portfolio and accompanying commercial infrastructure generated
         $12.4 million in net revenue and was profitable on a standalone basis for the twelve
         months ending June 30, 2019. . . .

         Following the closing of this asset purchase agreement and upon the closing of the
         previously announced merger agreement with Innovus Pharmaceuticals, Aytu
         BioScience’s annual revenue will exceed $44 million - based on combined trailing
         twelve-month revenue as of June 30, 2019. The transaction is expected to further
         increase revenue scale and accelerate the company’s time to achieve breakeven.

         The purchased Commercial Portfolio includes prescription products competing in
         markets exceeding $8 billion in annual U.S. sales. The portfolio consists of six
         established, commercialized pediatric primary care products including: AcipHex®
         Sprinkle™, Cefaclor for Oral Suspension, Karbinal® ER, Flexichamber™, Poly-
         Vi-Flor® and Tri-Vi-Flor™. The Commercial Portfolio complements current Aytu
         products Natesto®, ZolpiMist™, and Tuzistra® XR. The combined total
         addressable U.S. market across both product portfolios exceeds $13 billion.




2
    Individual Defendant Boyd is a director of Cerecor.


                                                  8
Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 9 of 17 PageID #: 9



   Asset Purchase Agreement Components

   ◾Acquisition of the Commercial Portfolio generating $12.4 million in net revenue
   for the four quarters ending June 30, 2019. This portfolio includes the following
   product lines: AcipHex® Sprinkle, Cefaclor for Oral Suspension, Karbinal® ER,
   Flexichamber™, Poly-Vi-Flor® and Tri-Vi-Flor™

   ◾Retention of the commercial infrastructure and nationwide sales force that
   commercializes the Commercial Portfolio

   ◾Hiring of Matthew Phillips, current Chief Commercial Officer of Cerecor, as
   Aytu’s Executive Vice President of Commercial Operations, reporting to the Chief
   Executive Officer

   ◾Assumption of contracts associated with the Commercial Portfolio inclusive of
   licensing and supply agreements, along with wholesaler, third-party logistics,
   distributor, and direct purchase agreements

   ◾Payment of $4.5 million in cash and $12.5 million in Aytu preferred stock, which
   converts into common stock upon receipt of Aytu shareholder approval; The shares
   are locked up through July 1, 2020 per a lock-up agreement with Cerecor.

   ◾Assumption of Cerecor’s outstanding payment obligations to Deerfield CSF,
   LLC (“Deerfield Note”) totaling approximately $16.575 million in principal and
   interest, which is payable in January 2021

   ◾Company expects to refinance and extend the term of the Deerfield Note
   following the close

   ◾Deerfield Note guaranteed by Armistice Capital via an escrow agreement

   ◾Total upfront consideration in cash and preferred stock for this $12.4M
   commercial portfolio is $17 million, or approximately 1.4x LTM revenue, plus the
   assumption of the Deerfield Note.

   The purchase of the Commercial Portfolio, in conjunction with the planned
   acquisition of Innovus Pharmaceuticals, increases Aytu’s annual revenue to over
   $44 million based on combined company sales over the four quarters ending June
   30, 2019.

   Both Innovus Pharmaceuticals and the Cerecor commercial business have operated
   near or above breakeven on a cash basis over the last twelve months.

   The company expects to integrate the Cerecor commercial team, currently led by
   Matthew Phillips, into Aytu’s current commercial infrastructure and realize cross-
   selling and cost savings across multiple product lines.



                                           9
    Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 10 of 17 PageID #: 10




        Mr. Phillips will transition from Cerecor to Aytu to serve as the company’s
        Executive Vice President of Commercial Operations, reporting to the Chief
        Executive Officer. Jarrett Disbrow, the company’s current Chief Operating Officer,
        will assume the role of Executive Vice President of Marketing and Market Access,
        continuing to report to the Chief Executive Officer. The company expects to further
        leverage operational efficiencies and achieve subsequent cost savings across the
        organization.

        The asset purchase agreement is expected to close following the receipt of all
        required consents to the transaction and upon the satisfaction of certain obligations
        of Cerecor relating to the delivery of audited financial statements.

        36.    The Acquisition closed on October 31, 2019, at which time the Company paid to

Cerecor $4.5 million and issued to Cerecor 9,805,845 million shares of Series G Preferred Stock.

        37.    If the Company’s stockholders vote to approve the Conversion Proposal, the

Company will issue 9,805,845 million shares of common stock upon the conversion of the Series

G Preferred Stock. 3

The Proxy Statement Recommends Stockholder Approval of the Proposals

        38.    Defendants filed the Proxy Statement with the SEC on November 21, 2019. 4

        39.    The Proxy Statement recommends that the Company’s stockholders vote to

approve the Proposals, including the Nasdaq Rule 5635(d) Proposal and the Conversion Proposal.

        40.    As set forth in the Proxy Statement, Aytu is seeking stockholder approval of the

Nasdaq Rule 5635(d) Proposal because:


3
  As set forth in the Proxy Statement: “Steven Boyd, a director of both Aytu and Cerecor, is the
Chief Investment Officer and a director of Armistice, which is a significant shareholder of both
Aytu and Cerecor. As a significant shareholder of both companies, Armistice will have significant
influence on the outcome of the vote of Aytu’s stockholders regarding the Conversion Proposal
and will have an indirect interest in a substantial portion of the shares of common stock issuable
upon conversion of the Series G Preferred Stock.”
4
  The Proxy Statement is a revised version of a preliminary proxy statement filed with the SEC on
November 4, 2019 (the “Preliminary Proxy”). The Preliminary Proxy scheduled a stockholder
vote on the Proposals for December 13, 2019. However, the stockholder vote date was deleted in
the November 21, 2019 Proxy Statement.


                                                 10
 Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 11 of 17 PageID #: 11



       As a result of being listed for trading on the Nasdaq Capital Market, issuances of
       our common stock are subject to the Nasdaq Stock Market Rules, including Nasdaq
       Marketplace Rule 5635(d). Nasdaq Marketplace Rule 5635(d) requires stockholder
       approval in connection with a transaction other than a public offering involving the
       sale, issuance, or potential issuance by the issuer of common stock (or securities
       convertible into or exercisable for common stock) equal to 20% or more of the
       common stock or 20% or more of the voting power outstanding before the issuance
       for a price that is less than the lower of: (i) the closing price (as reflected on
       Nasdaq.com) immediately preceding the signing of the binding agreement; or (ii)
       the average closing price of the common stock (as reflected on Nasdaq.com) for the
       five trading days immediately preceding the signing of the binding agreement.

       As described above, the Series F Preferred Stock and the PIPE Warrants are not
       convertible or exercisable into shares of common stock until Stockholder Approval
       is received through the approval of this Nasdaq Rule 5635(d) Proposal. However,
       if our stockholders approve the convertibility of the Series F Preferred Stock and
       the exercisability of the PIPE Warrants, the issuance of the Conversion Shares and
       the Warrant Shares may result in us issuing 20% or more of our common stock
       outstanding, or 20% or more of our voting power.

       41.    Moreover, the Company is seeking stockholder approval of the Conversion

Proposal because:

       The Company’s common stock is listed on the Nasdaq Capital Market and, as such,
       it is subject to the Nasdaq Marketplace Rules. Nasdaq Marketplace Rule
       5635(a)(2) requires that an issuer obtain stockholder approval prior to the issuance
       of common stock in certain circumstances, including in connection with the
       acquisition of stock or assets of another company if any director, officer or
       “substantial shareholder” has a 5% or greater interest directly or indirectly in the
       assets to be acquired or in the consideration to be paid in the transaction and the
       present or potential issuance of common stock, or securities convertible into or
       exercisable for common stock, could result in an increase in outstanding common
       shares or voting power of 5% or more.

       Armistice currently owns approximately 28% of our outstanding shares of common
       stock, making Armistice a “substantial shareholder” of the Company. Armistice
       also owns approximately 63% of the outstanding shares of common stock of
       Cerecor. As disclosed in the “Nasdaq Rule 5635(d) Proposal”, Steven Boyd serves
       as a member of the Company’s board of directors and also serves as a member of
       the board of directors of Cerecor. As a result of Armstice’s interest in Cerecor,
       Armistice would have indirect interest in more than 5% of the shares of Series G
       Preferred Stock, and the underlying shares of common stock, issued to Cerecor in
       connection with the Acquisition, and, therefore, stockholder approval of the
       issuance of the underlying shares of common stock is required. . . .




                                               11
 Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 12 of 17 PageID #: 12



       As described above, subject to other conversion restrictions, the Series G Preferred
       Stock is not convertible into shares of common stock until stockholder approval is
       received through the approval of this Conversion Proposal. If our stockholders
       approve the convertibility of the Series G Preferred Stock, the issuance of the shares
       of common stock upon the conversion of the Series G Preferred Stock will result in
       us issuing 20% or more of the common stock outstanding, or 20% or more of the
       voting power, and therefore, we are seeking shareholder approval of the issuance
       of the underlying common stock.

       42.    If Aytu’s stockholders vote to approve the Nasdaq Rule 5635(D) Proposal

and Armistice converts the shares of Series F Preferred Stock into Conversion Shares, Armistice

will own approximately 36.2% of the outstanding shares of Aytu common stock. Accordingly,

and as set forth in the Proxy Statement, “Armistice will be in a position to exercise significant

influence over any vote of the Company’s stockholders and may also have greater influence over

the Company in other matters.”

       43.    Furthermore, if the Company’s stockholders vote to approve the Conversion

Proposal and Cerecor converts the shares of Series G Preferred Stock into shares of common stock,

Armistice will own, directly and indirectly through its interest in Cerecor, approximately 46% of

the outstanding shares of Company common stock. Accordingly, “Armistice will be in a position

to exercise significant influence over any vote of the Company’s stockholders and may also have

greater influence over the Company in other matters.”

The Proxy Statement Omits Material Information

       44.    As set forth below, the Proxy Statement omits material information, rendering

Aytu’s stockholders unable to decide whether to vote in favor of the Proposals.

       45.    The Proxy Statement fails to disclose the financial projections and analyses that the

Individual Defendants considered and relied upon in coming to their decision to approve the

Purchase Agreement and Asset Purchase Agreement (together, the “Agreements”).




                                                12
 Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 13 of 17 PageID #: 13



       46.     The Proxy Statement fails to disclose whether the Individual Defendants engaged

a financial advisor in connection with the Agreements. If the Individual Defendants engaged a

financial advisor, the Proxy Statement fails to disclose the terms of the financial advisor’s

engagement, including: (i) the amount of compensation the financial advisor has received or will

receive in connection with its engagement; (ii) whether the financial advisor has performed past

services for any parties to the Agreements or their affiliates; (iii) the timing and nature of such

services; and (iv) the amount of compensation received by the financial advisor for such services.

       47.     The Proxy Statement fails to disclose a fair summary of the process and

negotiations leading up to the execution of the Agreements.

       48.     The Proxy Statement fails to disclose whether the Individual Defendants considered

any alternatives to the Agreements.

       49.     The Proxy Statement fails to disclose the nature of the involvement of Individual

Defendant Boyd in the process leading up to the execution of the Agreements. As set forth above,

Boyd is Chief Investment Officer and founder of Armistice and a director of Cerecor.

       50.     The Proxy Statement fails to disclose whether the Individual Defendants formed a

special committee of the Board in connection with the negotiation of the Agreements.

       51.     The Proxy Statement fails to disclose whether Boyd voted to approve the

Agreements.

       52.     The Proxy Statement fails to disclose any details with respect to Ladenburg

Thalmann & Co. Inc. (“Ladenburg”) acting as the exclusive placement agent in connection with

the Offering, including the amount of compensation Ladenburg stands to receive in connection

therewith.




                                                13
 Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 14 of 17 PageID #: 14



       53.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       54.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Aytu’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Aytu

       55.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       56.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Aytu is liable as the issuer of

these statements.

       57.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within Aytu, the Individual Defendants were

aware of this information and their duty to disclose this information in the Proxy Statement.

       58.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       59.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposals. In addition, a reasonable investor will view a full and accurate disclosure as

significantly altering the total mix of information made available in the Proxy Statement and in

other information reasonably available to stockholders.




                                                 14
 Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 15 of 17 PageID #: 15



       60.     The Proxy Statement is an essential link in causing plaintiff to approve the

Proposals.

       61.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       62.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                            COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       63.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       64.     The Individual Defendants acted as controlling persons of Aytu within the meaning

of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers and/or

directors of Aytu and participation in and/or awareness of Aytu’s operations and/or intimate

knowledge of the false statements contained in the Proxy Statement, they had the power to

influence and control and did influence and control, directly or indirectly, the decision making of

Aytu, including the content and dissemination of the various statements that plaintiff contends are

false and misleading.

       65.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       66.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Aytu, and, therefore, is presumed to have had the

power to control and influence the particular transactions giving rise to the violations as alleged



                                                 15
 Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 16 of 17 PageID #: 16



herein, and exercised the same. The Individual Defendants were directly involved in the making

of the Proxy Statement.

       67.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       68.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with the stockholder vote on the Proposals;

       B.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       D.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                                 16
Case 1:19-cv-02204-UNA Document 1 Filed 11/26/19 Page 17 of 17 PageID #: 17



                                       JURY DEMAND

     Plaintiff respectfully requests a trial by jury on all issues so triable.

Dated: November 26, 2019                           RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Seth D. Rigrodsky (#3147)
                                                Brian D. Long (#4347)
                                                Gina M. Serra (#5387)
OF COUNSEL:                                     300 Delaware Avenue, Suite 1220
                                                Wilmington, DE 19801
RM LAW, P.C.                                    Telephone: (302) 295-5310
Richard A. Maniskas                             Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300                 Email: sdr@rl-legal.com
Berwyn, PA 19312                                Email: bdl@rl-legal.com
Telephone: (484) 324-6800                       Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff




                                                17
